Caldwell, J.
The indictmentis founded on a law passed by the NIth legislature, approved November 13, 1866, regulating the sale, alienation, removal, or transfer of animals, &e. [Ante, p. 511.]
There were several exceptions to the indictment, which was quashed, and the state appealed.
The only objection we deem necessary to notice goes to the constitutionality of the act. The othe-r points have been determined in Schutze v. The State, [ante, p. 508,] decided at this term of the court.
It is insisted that the law is repugnant to the 24th section, article VII, of the constitution, which is as follows i
“Every law enacted by the legislature .shall' embrace but one object, and that shall be expressed in its title.”
The act in question has for its single object the greater security of stock raisers. It is designed to furnish the means whereby theft of this species of property can be detected and punished, and we think this expressed in its title and none other.
Does it embrace two or more objects? We think not. It requires all persons dealing in stock to place on the records of the county court descriptive lists of animals by them purchased, whether for the purpose of driving out of the county or butchering within the county. It does not create two offenses; stock is the subject legislated on, and the unlawful dealing in is punished.
Reversed and remanded.